   Case 3:19-md-02885-MCR-GRJ Document 1148 Filed 05/29/20 Page 1 of 5




         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS
EARPLUG PRODUCTS LIABILITY
LITIGATION,                                Case No. 3:19-md-2885

                                           Judge M. Casey Rodgers
                                           Magistrate Judge Gary R. Jones
This Document Relates to All Cases
______________________________/

                                  ORDER

     On May 28, 2020, the Court conducted a telephone hearing to

address a discovery dispute between the parties concerning a belated

production of documents from LTC (Ret.) Eric Fallon, a current employee of

Defendants. On January 31, 2020, Defendants certified a complete

production to Plaintiffs of responsive, non-privileged documents identified

as potentially relevant under the TAR Protocol from individual custodial

files, including LTC Fallon’s file. In the same letter, Defendants informed

Plaintiffs they were “aware that [LTC] Fallon ha[d] in his possession 14

documents from his time working for the military” and that Defendants sent

those documents to Major Collin Evans for permission to produce these

documents as discovery pursuant to United States ex rel. Touhy v. Ragen,

340 U.S. 462 (1951) (“Touhy”). Defendants promised to “review and
   Case 3:19-md-02885-MCR-GRJ Document 1148 Filed 05/29/20 Page 2 of 5




produce responsive materials” from those 14 documents “once it receive[d]

permission from Major Evans.”

     Unbeknownst to Plaintiffs until the instant dispute arose, on February

28, 2020, Major Evans authorized Defendants to release 12 of the 14

documents belonging to LTC Fallon. Major Evans objected to the release

of two documents because one was protected under the deliberative

process privilege and the other included personally identifiable information

and was not an authorized study. Defendants say that “around this same

time,” LTC Fallon informed them he became aware of one additional

potentially relevant document in his personal files. LTC Fallon retained

counsel in early March 2020, and on March 30, 2020, LTC Fallon’s counsel

provided the document to Major Evans for review.

     That same month, the parties canceled or rescheduled future

depositions due to the spread of Coronavirus Disease 2019 (“COVID-19”).

Defendants assert the 12 documents were not produced to Plaintiffs

immediately upon Major Evans’ approval because LTC Fallon’s counsel’s

request to Major Evans regarding the disclosure of one additional

document remained pending. In short, Defendants sought to disclose all

available documents from LTC Fallon, after approval from Major Evans, in

one production.


                                      2
   Case 3:19-md-02885-MCR-GRJ Document 1148 Filed 05/29/20 Page 3 of 5




      In early May, the parties prepared to proceed with the remote

depositions of witnesses pursuant to the protocol set forth by the Court in

Pretrial Order No. 35 (ECF No. 1125). Defendants realized at this time—

after not receiving a response from Major Evans as to the additional

document from LTC Fallon—that they needed to disclose LTC Fallon’s 12

approved documents to Plaintiffs because, in Defendants’ view, they “may

be relevant” to the deposition of Col. (Ret.) Kathy Gates, which is

scheduled for today (May 29, 2020). Defendants coordinated with LTC

Fallon’s counsel to have the 12 documents Bates stamped and produced.

LTC Fallon’s counsel returned the documents to Defendants for production

on May 19, 2020, and Defendants produced the documents to Plaintiffs the

following day.

      Plaintiffs argue that this belated production has caused significant

prejudice to them, namely depriving Plaintiffs of the reasonable opportunity

to utilize these documents: (1) for depositions that occurred after the

documents were approved by Major Evans for production; (2) during the

briefing on the parties’ motions for summary judgment concerning the

government contractor defense; and (3) at the deposition of Col. Gates.

      There is no question that the documents should have been produced

in a timely fashion after Major Evans’ approval, as promised in Defendants’


                                      3
   Case 3:19-md-02885-MCR-GRJ Document 1148 Filed 05/29/20 Page 4 of 5




January 31, 2020, certification. The Court, however, is not persuaded that

Defendants withheld these documents deliberately, willfully, or maliciously

to gain a tactical advantage during discovery or the summary judgment

briefing, so as to warrant the imposition of sanctions. The circumstances,

at best, amount to negligence. The Court will, nevertheless, address each

of Plaintiffs’ concerns and afford them reasonable relief for Defendants’

belated production.

      First, as to the depositions of witnesses that already occurred and for

whom these documents would have been germane, Plaintiffs should confer

with Defendants regarding whether follow-up depositions of these witness

is appropriate. If the parties cannot agree on this issue, Plaintiffs may

submit a letter brief to the Court explaining why a second deposition is

necessary under the circumstances. That is, Plaintiffs must demonstrate:

(1) they would have pursued relevant areas of inquiry with the witness

during deposition had Defendants produced the documents; and (2) they

otherwise did not have the opportunity to do so during the first deposition.

Defendants will be provided the opportunity to respond to Plaintiffs’ letter

brief at the Court’s direction.

      Second, as to the deposition of Col. Gates, it is not an option to

reschedule the deposition to cure the harm. And, notwithstanding Plaintiffs’


                                      4
   Case 3:19-md-02885-MCR-GRJ Document 1148 Filed 05/29/20 Page 5 of 5




suggestion otherwise, it is not an appropriate remedy to prohibit

Defendants from utilizing the documents at the discovery deposition

because the documents were disclosed in advance of the deposition with

reasonable time for Plaintiffs to review them. Plaintiffs may object to use of

the documents at the deposition, if examination is made by Defendants, to

preserve the issue for late proceedings or trial.

      Finally, as to the summary judgment briefing, the Court appreciates

Plaintiffs’ concern that these documents bear some relevancy to the issues

before the Court in the parties’ dispositive motions on the government

contractor defense. The documents may give rise to striking all or a portion

of LTC Fallon’s declaration in support of Defendants’ motion for summary

judgment (ECF No. 1071-67) or a motion to supplement the record. Any

such motion—a motion to strike or to supplement—must be made

immediately as those dispositive motions are fully briefed and oral

argument is scheduled for June 15, 2020.

      DONE AND ORDERED this 29th day of May 2020.

                                           s/Gary R. Jones
                                           GARY R. JONES
                                           United States Magistrate Judge




                                       5
